DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No.10,986,758 in view of KIJIMA and KISHIMIA.  Patented claim 1 discloses all the limitations of pending claim 1 except for “the cooling fan is disposed adjacent to the exhaust hole and on a lateral side of the second vertical wall.”. KIJIMA discloses the missing limitations as disclosed in the rejection of claim 1 below and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by claim 1 of the patented application by placing the cooling fan adjacent to the exhaust hole and on the lateral side of the second vertical wall for the benefit of enhancing the cooling process.
Current application
Patent#10,986,758 B2
Claim 1
A charger, comprising: 
an electrical circuit board; 
a cooling fan exclusively used to cool electrical components mounted on the electrical circuit board; 
a housing in which the electrical circuit board and the cooling fan are housed; 
an intake hole that is formed on a lower portion or an upper portion of the housing, where outside air is taken from the intake hole when the cooling fan is driven; an exhaust hole that is formed on a lower portion of the housing, where the outside air taken from the intake hole flows into an interior of and through the housing, thereby cooling the electrical circuit board and the electrical components mounted on the electrical circuit board and then discharged from the exhaust hole; 
a first vertical wall that is formed on a bottom plate of the housing, where the first vertical wall surrounds in a fence-shaped manner, (i) the intake hole, or (ii) a region exposed to water that drops down the intake hole; and 
a second vertical wall that is formed on a bottom plate of the housing, where the second vertical wall surrounds the exhaust hole in the fence-shaped manner, 



wherein, the electrical circuit board is disposed outward of an area where the first vertical wall surrounds (i) the intake hole or (ii) the region exposed to water that drops down the intake hole, and 
the electrical circuit board is disposed outward of an area where the second vertical wall surrounds the exhaust hole; and 

the cooling fan is disposed adjacent to the exhaust hole and on a lateral side of the second vertical wall.

Claim 1:
A charger, comprising: 
an electrical circuit board; 
a cooling fan; 


a housing in which the electrical circuit board and the cooling fan are housed; 
an intake hole and an exhaust hole that are provided in the housing, where outside air is taken from the intake hole and cools an interior of the housing and then is discharged from the exhaust hole when the cooling fan is driven; 






a first vertical wall that is provided on a bottom plate of the housing, where the first vertical wall surrounds the intake hole in a fence-shaped manner; 

a second vertical wall that is provided on a bottom plate of the housing, where the second vertical wall surrounds a region exposed to water that drops down the exhaust hole in the fence-shaped manner; and a third vertical wall that is formed on an upper portion of the housing, 
wherein the electrical circuit board is disposed outward of an area where the first vertical wall surrounds the intake hole, and 


the electrical circuit board is disposed outward of an area where the second vertical wall surrounds the region exposed to water that drops down the exhaust hole, 
the cooling fan is disposed on the electrical circuit board; a lower end of the exhaust hole is higher than an upper end of the second vertical wall in an up-to-down direction, wherein the exhaust hole is configured to be surrounded by the third vertical wall such that water that enters from the exhaust hole drops down along the third vertical wall to a region surrounded by the second vertical wall; a guide wall is formed outward of a region surrounded by the third vertical wall; the third vertical wall that surrounds the exhaust hole is formed on a ceiling portion of the housing; and the guide wall is configured to guide airflow that flows over the electrical circuit board past the third vertical wall and towards the exhaust hole.
Claim 2:
The charger according to claim 1, wherein the cooling fan is disposed on the electrical board.
Claim 1:
the cooling fan is disposed on the electrical circuit board
Claim 3:
The charger according to claim 1, wherein an upper end of the exhaust hole is positioned so as to be lower than an upper end of the second vertical wall in an up-down direction.
Claim 1:
a lower end of the exhaust hole is higher than an upper end of the second vertical wall in an up-to-down direction
Claim 4:
The charger according to claim 1, wherein an upper end of the intake hole is positioned so as to be lower than an upper end of the first vertical wall in an up-down direction.
Claim 3:
The charger according to claim 1, wherein: the electrical circuit board is disposed above the bottom plate of the housing along the bottom plate of the housing; the intake hole is formed on the lower portion of the housing; and an upper end of the intake hole is positioned so as to be lower than the upper end of the first vertical wall in the up- to-down direction.
Claim 5:
The charger according to claim 1, further comprising a drain hole that is formed on the bottom plate of the housing in a region surrounded by the first vertical wall, where the region is configured to receive water that drops down the intake hole.
Claim 5:
The charger according to claim 1, further comprising, a drain hole that is formed on the bottom part of the housing in a region surrounded by the second vertical wall, where the region is configured to receive water that drops down the exhaust hole.
Claim 7:
The charger according to claim 1, further comprising, a third vertical wall that is formed on an upper portion of the housing, wherein, a lower end of the intake hole is positioned so as to be higher than an upper end of the first vertical wall in an up-down direction; and the intake hole is configured to be surrounded by the third vertical wall such that water that enters from the intake hole drops down along the third vertical wall to a region surrounded by the first vertical wall.
Claim 1:
… and a third vertical wall that is formed on an upper portion of the housing… claim 3 “…the intake hole is formed on the lower portion of the housing; and an upper end of the intake hole is positioned so as to be lower than the upper end of the first vertical wall in the up- to-down direction.” Claim 1”.. wherein the exhaust hole is configured to be surrounded by the third vertical wall such that water that enters from the exhaust hole drops down along the third vertical wall to a region surrounded by the second vertical wall; a guide wall is formed outward of a region surrounded by the third vertical wall



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIJIMA et al. (JP2016149841, hereinafter KIJIMA).

    PNG
    media_image1.png
    461
    675
    media_image1.png
    Greyscale

As per claim 1, KIJIMA discloses A charger, comprising:
an electrical circuit board (See Fig.12, Item#4 and Par.24, line 211, discloses a substrate);
a cooling fan exclusively used to cool electrical components mounted on the electrical circuit board (See Fig.12, Item#14 and Par.25, line 231, discloses a fan for cooling the substrate. The term exclusively is regarded as intended use, since expelling heat from the circuit board will also help lower the temperature of the device placed on the charger);
a housing in which the electrical circuit board and the cooling fan are housed (See Fig.12, Item#1, discloses a charger comprising a housing);
an intake hole that is formed on a lower portion or an upper portion of the housing, where outside air is taken from the intake hole when the cooling fan is driven (See Fig.12, Item#8 and Par.25, line 230, discloses an input port);
an exhaust hole that is formed on a lower portion of the housing (See Fig.12, Item#9 and Par.25, line 232, disclose an exhaust through which are is expelled), where the outside air taken from the intake hole flows into an interior of and through the housing, thereby cooling the electrical circuit board and the electrical components mounted on the electrical circuit board and then discharged from the exhaust hole (See Par.25, lines 237-239, disclose “electronic components such as coils and transformers related to the charging function are installed in the air passage between the substrate intake port 8 and the fan 14 inside the upper case 2 and the lower case 3”);
a first vertical wall that is formed on a bottom plate of the housing, where the first vertical wall surrounds in a fence-shaped manner, (i) the intake hole (See Fig.12, Item#17, Par.26, discloses the lower case has water proof walls 16 and 17), or (ii) a region exposed to water that drops down the intake hole; and
a second vertical wall that is formed on a bottom plate of the housing, where the second vertical wall surrounds the exhaust hole in the fence-shaped manner (See Fig.12, Item#16 and Par.26, disclose “The waterproof wall part 16 is a rib rising from the bottom surface of the lower case 3 and separates the exhaust port 10 from the substrate 4 to prevent water from flowing from the section where the exhaust port 10 opens to the substrate 4 side”), wherein, the electrical circuit board is disposed outward of an area where the first vertical wall surrounds (i) the intake hole or (ii) the region exposed to water that drops down the intake hole, and the electrical circuit board is disposed outward of an area where the second vertical wall surrounds the exhaust hole (See Fig.12, Item#14, and Par.26 discloses the circuit board is disposed in an area between walls 16 and 17 which protect the substrate against water which might ingress through intake hole 8 or exhaust 10); and
the cooling fan is disposed adjacent to the exhaust hole and on a lateral side of the second vertical wall (See Fig.12, Item#14, discloses a fan placed close to the exhaust hole 10 and on the side of the second vertical wall 16).

As per claim 3, KIJIMA discloses the charger according to claim 1 as discussed above, wherein an upper end of the exhaust hole is positioned so as to be lower than an upper end of the second vertical wall in an up-down direction (See Fig.12, discloses hole 12 is placed below the top of the vertical wall 16).

As per claim 4, KIJIMA discloses the charger according to claim 1 as discussed above, wherein an upper end of the intake hole is positioned so as to be lower than an upper end of the first vertical wall in an up-down direction (See Fig.12, discloses the intake hole 8, is below the top of the first vertical wall 17).

As per claim 5, KIJIMA discloses the charger according to claim 1 as discussed above, further comprising a drain hole that is formed on the bottom plate of the housing in a region surrounded by the first vertical wall, where the region is configured to receive water that drops down the intake hole (See Fig.12, discloses an air inlet that may exists at the top of the charger, Par.5, discloses that one method of drainage of the water could include a dedicated drain hole, Par.35, also discloses that the exhaust can be used as a drain hole such that air flowing from the top inlet is sucked by the fan and directed towards the exhaust 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIJIMA in view of TOMIOKA (US 20080180910, hereinafter TOMIOKA).
As per claim 2, KIJIMA disclose the charger according to claim 1 as discussed above, however KIJIMA does not disclose wherein the cooling fan is disposed on the electrical board.
TOMIOKA discloses a portable electronic device comprising a cooling fan disposed on the electrical board (See Fig.3, discloses a fan 21 disposed on the circuit board 15).
KIJIMA and TOMIOKA are analogous art since they both deal with cooling of portable electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KIJIMA with that of TOMIOKA by disposing the fan on the electrical board for the benefit of enhancing the cooling effect by directly removing heat from the electrical board.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIJIMA in view of KISHIMA et al. (US 2015/0084591 A1, hereinafter, KISHIMA).
As per claim 6, KIJIMA discloses the charger according to claim 5 as discussed above, wherein the first vertical wall is configured to project straight upward for a predetermined length from the bottom plate of the housing (See KIJIMA, Fig.12, Item#17, discloses the wall projecting upward from the bottom). However KIJIMA does not disclose then from an upper terminal point is configured to project further upward toward the cooling fan, serving to deflect water dripping downward from the intake hole toward a drain hole.
KISHIMA discloses a charger comprising a wall configured to project straight upward for a predetermined length from the bottom plate of the housing disclose then from an upper terminal point is configured to project further upward toward the cooling fan, serving to deflect water dripping downward from the intake hole toward a drain hole (See Fig.8, Item#250, and Par.71, disclose an inclined guide part which deflects water dripping toward a drain hole 3c).
KIJIMA and KISHIMA are analogous art since they both deal with chargers comprising heat removal mechanisms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KIJIMA with that of KISHIMA by adding the inclined portion to the first vertical wall for the benefit of deflecting water dripping from the top inlet into the charger away from the circuit board and the fan and towards the drain.

As per claim 7, KIJIMA discloses the charger according to claim 1 as discussed above, further comprising, however KIJIMA does not disclose a third vertical wall that is formed on an upper portion of the housing, wherein, a lower end of the intake hole is positioned so as to be higher than an upper end of the first vertical wall in an up-down direction; and the intake hole is configured to be surrounded by the third vertical wall such that water that enters from the intake hole drops down along the third vertical wall to a region surrounded by the first vertical wall.
KISHIMA discloses a third vertical wall that is formed on an upper portion of the housing, wherein, a lower end of the intake hole is positioned so as to be higher than an upper end of the first vertical wall in an up-down direction; and the intake hole is configured to be surrounded by the third vertical wall such that water that enters from the intake hole drops down along the third vertical wall to a region surrounded by the first vertical wall (See Fig.8, Item#23A and 23B, either of the walls is considered to be the third vertical wall and the intake pot 21a is higher than the upper end of the wall).
KIJIMA and KISHIMA are analogous art since they both deal with chargers comprising heat removal mechanisms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by KIJIMA with that of KISHIMA by adding the third vertical wall for the benefit of deflecting water dripping from the top inlet into the charger away from the circuit board and the fan and towards the drain.

As per claim 8, KIJIMA and KISHIMA disclose the charger according to claim 7 as discussed above, wherein a protruding length of the third vertical wall is configured such that an protruding end of the third vertical wall below the upper portion of the housing is lower than a lower end of the intake hole in the up-down direction (See Fig.8, Item#23A and 23B, either of the walls is considered to be the third vertical wall and the intake pot 21a is higher than the upper end of the wall).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859         

/EDWARD TSO/            Primary Examiner, Art Unit 2859